Case 0:20-cv-62382-AOV Document 14 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-62382-BLOOM/Valle

  LUIS ALBERTO NEGRON,

         Plaintiff,

  v.

  DOUGHBOYS OF SOUTH FLORIDA, INC.
  and RANDY GREENFIELD,

        Defendants.
  _____________________________________/

                      ORDER REFERRING CASE TO MAGISTRATE JUDGE

         THIS CAUSE is before the Court upon the parties’ Election and Consent of Assignment

  of All Matters, Proceedings and Motions Through and Including Trial to United States Magistrate

  Judge, consenting to the referral of this case to a U.S. Magistrate Judge for all further proceedings,

  including the trial, entry of final judgment, and all post-trial proceedings. ECF No. [13]

  (“Consent”). The Court has carefully reviewed the Consent and the record in this case, and is

  otherwise fully advised.

         Accordingly, it is ORDERED AND ADJUDGED that

         1. Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73, all further

             proceedings, including the trial, entry of final judgment, and all post-trial proceedings,

             shall be presided over by United States Magistrate Judge Alicia O. Valle.

         2. The Clerk of Court shall MODIFY the case number, style, and docket to reflect this

             consent and referral.
Case 0:20-cv-62382-AOV Document 14 Entered on FLSD Docket 01/27/2021 Page 2 of 2

                                                    Case No. 20-cv-62382-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, on January 26, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                           2
